t c summary opinion united_states tax_court stephen a wallach and kimberly k wallach petitioners v commissioner of internal revenue respondent docket no 11051-11s filed date stephen a wallach and kimberly k wallach pro_se matthew d carlson and kimberly a kazda for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax as well as a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners are entitled to business_expense deductions claimed on a schedule c profit or loss from business for expenses related to petitioner stephen a wallach’s real_estate brokerage business and whether petitioners are liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time the petition was filed during stephen a wallach petitioner was employed as a pilot for united airlines and also worked as a real_estate broker petitioner kimberly k wallach was a homemaker petitioner became a licensed california real_estate broker in and he operated a brokerage business as a sole_proprietorship petitioner held himself out to deal primarily in commercial real_estate sales and related property management petitioner researched properties on the internet talked with listing brokers and traveled to geographic locations he believed were promising or met a client’s needs in petitioner made approximately offers to purchase properties on behalf of clients none of the offers resulted in a purchase or sale petitioner also advised his parents with respect to properties petitioner received dollar_figure from his parents in relating to the advice provided and reported this as income on the schedule c petitioner received similar fees from his parents in other years the amount received from his parents represent the only income petitioner reported as a broker in on the joint federal_income_tax return petitioners reported a dollar_figure business loss dollar_figure of which related to the real_estate brokerage business respondent issued a notice_of_deficiency disallowing certain business_expense deductions relating to petitioner’s brokerage business and itemized 1petitioners included two schedules c with their return one schedule c relates to petitioner’s real_estate brokerage activity the other relates to a business named floatical none of the adjustments in the notice_of_deficiency relate to floatical deductions relating to petitioner’s employment as an airline pilot respondent allowed some of petitioners’ claimed business_expense deductions but disallowed all of the claimed business_expense deductions for travel of dollar_figure meals and entertainment of dollar_figure and office expenses of dollar_figure discussion the commissioner’s determination is generally presumed correct and the taxpayer bears the burden of proving the determination is in error rule a the taxpayer bears the burden of proving that he or she is entitled to the deduction claimed and this includes the burden of substantiation id 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business-related expenses in order to qualify as a deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 2respondent disallowed a cellular telephone expense deduction claimed on schedule a itemized_deductions although petitioners disputed this adjustment in the petition they did not address this issue at trial nor did they provide any evidence to support the claimed deduction as a result this issue is deemed conceded see rule b 403_us_345 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by time place and circumstance 290_us_111 respondent did not determine that petitioner’s activity was not an activity engaged in for profit see sec_183 if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir in order for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 applies to certain business_expenses including among other things expenses for listed_property eg automobile expenses cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement and travel including meals_and_lodging while away from home sec_274 sec_280f to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date it is well established that the court may permit a taxpayer to attempt to substantiate deductions through secondary evidence where the underlying documents have been unintentionally lost or destroyed 122_tc_305 71_tc_1120 furnish v commissioner tcmemo_2001_286 joseph v commissioner tcmemo_1997_447 watson v commissioner tcmemo_1988_29 moreover even though congress imposed heightened substantiation requirements for certain deductions by enacting sec_274 the regulations thereunder allow a taxpayer to substantiate a deduction by reasonable reconstruction of his or her expenditures when records are lost through no fault of the taxpayer sec_1_274-5t temporary income_tax regs fed reg date because of computer malfunctions petitioner had to replace two computer hard drives which resulted in a loss of some of his records relating to including an electronic calendar petitioner provided the court with bank records and photocopies of receipts for meals hotels rental vehicles and airline tickets to substantiate some of his expenses some of the documents were partially or wholly illegible petitioner also provided the court with multiple schedules for each type of claimed expense some of which included a general description such as property search and the city of the search to aid the court’s analysis and for the purpose of clarity of this opinion the court combined the schedules petitioner provided for the reported meal and entertainment_expenses and the travel_expenses into a single chronological list we consider the various geographic locations where petitioners claim to have incurred deductible expenses hawaii petitioner reported hotel rental car and meal expenses relating to a trip to hawaii in date which lasted approximately days petitioner did not claim a business_expense deduction for the cost of his airline ticket to or from 3it is not clear whether the computer malfunctions and record losses occurred during during the examination of petitioners’ return or during preparation for trial hawaii however he did claim as a business_expense deduction the cost of an airline ticket for a third party no explanation was given as to who this person is or what business_purpose was furthered by this expenditure petitioner’s records reflect that he paid for multiple hotel rooms for the same nights and that there were multiple occupants in the rooms some of the expenses were not evidenced by receipts or reflected in the bank records petitioner’s explanation for the travel to hawaii was that he was scouting potential properties for an unnamed client on the basis of the record petitioner has not established that these expenditures were ordinary and necessary business_expenses and we disallow all claimed business_expense deductions relating to this travel lake tahoe within one day of his return from hawaii in date petitioner apparently traveled to lake tahoe he claimed a business_expense deduction for the cost of a two-bedroom townhome in tahoe california for three days the receipt for this expense shows that petitioner kimberly k wallach made the reservation for two people and was listed as the contact person petitioner has failed to establish that this claimed expenditure constitutes an ordinary and necessary business_expense and we disallow the claimed deduction for the townhome rental phoenix in date petitioner purchased three round-trip airline tickets to phoenix arizona petitioner claimed a business_expense deduction for one round- trip airline ticket as well as a rental car that petitioner kimberly k wallach rented and paid for with her credit card petitioner has failed to establish that these claimed expenditures are ordinary and necessary business_expenses we disallow the claimed business_expense deductions relating to the airline ticket and the rental car for this travel dayton and petitioner’s parents petitioner apparently traveled to dayton ohio in date petitioner’s records reflect that petitioner paid for two hotel rooms and had dinner with his parents as indicated petitioner’s parents were the only source_of_income reported by the brokerage business for the hotel room receipts reflect a stay for two adults and three children in two rooms over two days petitioner has failed to establish that the meals_and_lodging were an ordinary and necessary business_expense and we disallow the claimed business_expense deductions for the hotel and meal expenses related to this travel in addition to his travel to dayton petitioner had meals with his parents throughout and claimed the costs as business_expense deductions petitioner apparently considered his parents clients of the brokerage business for many years petitioner did not provide any records to corroborate the nature of the advice provided to his parents or any information regarding properties he researched petitioner acknowledged that during meals with his parents he talked about personal matters as well as real_estate matters petitioner has not established that these meals were ordinary and necessary business_expenses we therefore disallow all business_expense deductions claimed for meals with petitioner’s parents throughout national park petitioner claimed deductions for hotel and meal expenses relating to travel to yosemite national park on date petitioner did not provide the court with any evidence as to his real_estate brokerage activity in his travel to yosemite as a result we find these expenses are not ordinary and necessary and we therefore disallow the claimed business_expense deductions relating to the meal and hotel expenses for this travel hotel stays in san francisco area petitioner claimed business_expense deductions for hotel expenses for a number of stays near the san francisco airport petitioner’s records describe the san francisco airport expenses as incurred in order to report to work as a pilot the next day since these expenditures appear to relate to petitioner’s employment as a pilot and not his real_estate brokerage activity it is clear that they are not proper schedule c deductions petitioner has failed to establish that these expenditures are ordinary and necessary business_expenses related to his brokerage activity additionally petitioner has failed to established that the claimed deductions are proper employee business_expenses petitioner’s list of hotel expenses also indicates that he incurred multiple expenses at hotels miles from his home in downtown san francisco and napa california petitioner failed to explain the purpose of these expenditures petitioner has failed to establish that these expenses were ordinary and necessary and we therefore disallow these business_expense deductions for hotel expenses meals and entertainment petitioner claimed business_expense deductions for meals and entertainment in addition to the previously mentioned travel we also disallow any meal and entertainment expense not evidenced by a receipt or bank record as unsubstantiated we have carefully examined the receipts and records petitioner provided and we are satisfied that petitioner has substantiated business meal and entertainment_expenses of dollar_figure sec_274 provides that only of meal and entertainment_expenses is allowable as a deduction see also fleming v commissioner tcmemo_2010_60 as a result petitioner is entitled to a business_expense deduction for meals and entertainment of dollar_figure rather than the dollar_figure petitioner claimed on the return travel petitioner claimed business_expense deductions for travel in addition to the previously mentioned travel we disallow any travel expense not evidenced by a receipt or bank record as unsubstantiated we have carefully examined the receipts and records petitioner provided and we are satisfied that petitioner has substantiated business travel_expenses of dollar_figure rather than the dollar_figure claimed on the return office expense petitioner claimed an office expense of dollar_figure on his schedule c for the real_estate brokerage business at trial petitioner provided an updated schedule in which he reduced his claim to dollar_figure a portion of the reduced claim represents computer equipment and software which are listed_property subject_to the heightened substantiation requirements of sec_274 petitioner did not provide testimony about the office expenses nor any receipts related to the claimed office expense deduction therefore petitioner has failed to substantiate that he incurred any deductible office expenses see diers v commissioner tcmemo_2003_229 as a result we disallow the entire business_expense deduction related to the office expenses accuracy-related_penalty taxpayers may be liable for a penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the sec_6662 accuracy- related penalty does not apply where the taxpayer shows that he or she acted in good_faith and with reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has satisfied his burden by producing evidence that petitioners failed to maintain adequate books_and_records or substantiate the claimed business_expense deductions accordingly because respondent has met his burden of production petitioners must come forward with persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the underpayment because they acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite petitioners did not offer any argument or other evidence to show that there was reasonable_cause for the portion of the underpayment relating to the deductions claimed and that they acted in good_faith with respect to the claimed deductions respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained conclusion petitioners are entitled to claim business_expense deductions with respect to petitioner’s real_estate brokerage business for of dollar_figure for meals and entertainment and dollar_figure for travel petitioners are also liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule 4since we have allowed some business_expense deductions that respondent disallowed the amount of tax required to be shown on petitioners’ federal_income_tax return will be reduced from the amount determined in the notice_of_deficiency
